IN THE
TENTH COURT OF APPEALS










 

No. 10-04-00208-CR
 
Ricky Lee Young,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 
 

From the 252nd District Court
Jefferson County, Texas
Trial Court No. 90688
 

MEMORANDUM  Opinion

 




          The court convicted Ricky Lee Young in
a bench trial of violating a magistrate’s protective order by assaulting the
person protected by the order.  Young pleaded “true” to an enhancement
allegation, and the court sentenced him to fourteen years’ imprisonment.  Young
contends in his sole point that the court erred by permitting the State to
amend his indictment on the day of trial.  We will affirm.
          The indictment presented by the grand
jury alleged in pertinent part that the protective order which Young allegedly
violated had been issued “by the Domestic Relations Court of Jefferson County,
Texas, Criminal District Court in Cause Number 2003183858.”  A copy of the
protective order was attached to the indictment as “Exhibit A.”  When the State
read the indictment at the commencement of Young’s trial, the State announced
mid-indictment that it was “abandoning” the phrase “Domestic Relations Court
of.”  Young did not object.
An indictment may be amended at trial if the
defendant does not object.  Tex. Code
Crim. Proc. Ann. art. 28.10(b) (Vernon 1989).  Because Young failed to
object to the State’s alteration[1] of
the indictment, he has failed to preserve this issue for appellate review.  See
id.; Tex. R. App. P.
33.1(a)(1); State v. Murk, 815 S.W.2d 556, 558 (Tex. Crim. App. 1991); Hoitt
v. State, 30 S.W.3d 670, 674 (Tex. App.—Texarkana 2000, pet. ref’d). 
Accordingly, we overrule Young’s sole issue and affirm the judgment.
 
 
FELIPE REYNA
Justice
Before Chief Justice
Gray,
Justice
Vance, and
Justice
Reyna
Affirmed
Opinion delivered and
filed December 7, 2005
Do not publish
[CR25]
 




[1]
          Because this issue is not
preserved, we need not reach the question of whether the alteration of the
indictment was an amendment or an abandonment of surplusage.